Citation Nr: 0010562
Decision Date: 04/20/00	Archive Date: 09/08/00

DOCKET NO. 97-34 712               DATE APR 20, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Togus, Maine

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of service connection for right eye aphakia.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to January
1960.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1997 rating decision by the RO that denied an
application to reopen a previously denied claim of service
connection for right eye aphakia. Previously, this case was before
the Board in January 1999 when it was remanded for additional
development.

By a March 1984 rating decision, the RO denied a claim of service
connection for right eye aphakia. The RO notified the veteran of
that decision in April 1984, but he did not initiate an appeal
within the one-year period allowed and, as a result, the denial
became final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 19.129,
19.192 (1983). In this regard, it should be noted that a previously
denied claim of service connection may not be reopened in the
absence of new and material evidence. See 38 U.S.C.A. 5108 (West
1991). The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (Court) has made it clear that the Board has a duty
to address the new and material evidence issue regardless of the
RO's actions. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83
F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167
(1996). Consequently, the decision that follows includes a
determination on the question of whether the previously denied
claim should be reopened.

The Board notes that the RO addressed the question of whether new
and material evidence had been presented to reopen a claim of
service connection for headaches in a November 1999 supplemental
statement of the case. However, the veteran did not perfect an
appeal as to this issue as required by 38 C.F.R. 20.302(C) (1999).

2 -

FINDINGS OF FACT

1. In March 1984, the RO denied the veteran's claim of service
connection for right eye aphakia. The veteran was notified of the
denial, but did not initiate an appeal.

2. Evidence received since the March 1984 RO denial is not so
significant that it must be considered to fairly decide the merits
of the veteran's claim of service connection for right eye aphakia;
it does not provide information relevant to whether a right eye
disability was aggravated by service.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied
claim of service connection for right eye aphakia has not been
submitted. 38 U.S.C.A. 1110, 1131, 5108, 7105 (West 1991); 38
C.F.R. 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for right eye
aphakia is not his first such claim. Service connection for right
eye aphakia was denied by a rating decision in March 1984. The RO
notified the veteran of that decision in April 1984, but he did not
initiate an appeal within the one-year period allowed and, as a
result, the denial became final. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 19.129, 19.192 (1983). As a result, the Board may now
consider the veteran's claim of service connection on the merits
only if "new and material evidence" has been presented or secured
since the March 1984 denial. 38 U.S.C.A. 5108 (West 1991); Manio v.
Derwinski, 1 Vet. App. 144, 145-46 (1991). (For the purpose of
determining whether new and material evidence has been submitted,
the credibility of the evidence is to be presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).)

3 - 

The regulations define new and material evidence as follows:

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156(a) (1999).

In addressing whether new and material evidence has been presented
the Board initially notes that a previously used test for
"materiality" adopted by the Court in the case of Colvin v.
Derwinski, 1 Vet. App. 171 (1991) has been invalidated. Hodge v.
West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United States
Court of Appeals for the Federal Circuit indicated that the Colvin
test for "materiality" made it more difficult for claimants to
submit new and material evidence than did the test found in 38
C.F.R. 3.156, and thus the Federal Circuit overruled Colvin in this
respect. Therefore, the ruling in Hodge must be considered as
easing the appellant's evidentiary burden when seeking to reopen a
previously and finally denied claim. Hodge, supra.

The Court in Elkins v.. West, 12 Vet. App. 209 (1999) (en banc),
recently held that Hodge requires the replacement of a two-step
approach to handling applications to reopen as outlined in Manio v.
Derwinski with a three-step approach. See also Winters v. West, 12
Vet. App. 203 (1999) (en banc). Under this three-step approach, the
Secretary must first determine whether new and material evidence
has been presented under 38 C.F.R. 3.156(a). Second, if new and
material evidence has been presented, the Secretary must determine
whether, based upon all of the evidence and presuming its
credibility, the claim as reopened is well grounded pursuant to 38
U.S.C. 5107(a). Third, if the claim is well grounded, then the

- 4 -

Secretary may proceed to evaluate the merits of the claim, but only
after ensuring the duty to assist under 38 U.S.C. 5107(a) has been
fulfilled. Elkins, supra.

The Board has reviewed the additional evidence associated with the
claims file since the March 1984 denial, and finds that new and
material evidence has not been presented. (The specified basis for
the denial of service connection in March 1984 was that the
veteran's right eye disability had preexisted service and was not
shown to have been aggravated thereby).

The evidence available at the time of the March 1984 denial
included the veteran's. service medical records, which show that,
on enlistment examination in October 1954, he had extensive
scarring of the right cornea, marked adhesions and scarring of the
iris, resulting from trauma. It was also noted that the veteran had
light perception in the right eye, detective vision. His distant
vision was "20/light" in the right eye. In his report of medical
history, the veteran reported that he had been struck in the right
eye with an arrow when he was six years old. A November 1954 eye
clinic record indicates that the veteran had light perception in
the right eye. In February 1956, he was found to have a deviated
and occluded pupil with cataractous remnant of the right eye, which
had existed prior to service. In March 1956, an iridectomy of the
right eye was performed. A January 1958 separation and reenlistment
examination report indicates that the veteran had suffered injury
to the right eye at the age of eight, after which time he had had
only light perception in the right eye. It was noted that, in 1956,
he underwent an iridectomy of the right eye in an attempt to
recover partial vision. At this examination, he could perceive form
and motion in the right eye. In July 1959, it was noted that the
veteran had surgery due to a traumatic cataract of the right eye.
A cataract had formed as a result of a blow from an arrow to the
eye. A January 1960 separation examination report indicates that
the veteran's uncorrected distant and near vision in the right eye
was 20/400.

The veteran submitted his application to reopen his claim of
service connection for right eye aphakia in July 1997. The
additional evidence received since the March 1984 RO denial
includes an August 1986 private hospital discharge

- 5 -

summary report, a March 1993 VA examination report, and VA
outpatient treatment reports dated from August 1986 to July 1997.

Initially, the Board notes that the August 1986 private hospital
discharge summary report was for a disability unrelated to the
issue currently before the Board. Next, turning to the veteran's
written statements to the effect that his right eye disability was
aggravated by service, the Board finds these statements new, but
not material. While the veteran is competent to describe symptoms
he was experiencing and which he observed during service, his
assertions that his right eye disability was aggravated by service
are not helpful to the fact-finding process because he is not
competent to provide evidence that requires medical expertise, such
as is required when commenting on the extent of worsening of
underlying disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993)
(holding that lay assertions of medical causation cannot serve as
a predicate to reopen a previously denied claim).

Additionally, the remaining evidence is new in that it was not of
record at the time of the March 1984 denial, but it is not material
because it does not address the question of whether the veteran's
right eye disability underwent a worsening during service. When
examined by VA in March 1993, the veteran gave a history of
injuring his right eye with a bow and arrow at the age of six.
Despite not having right eye vision, he indicated that he was
accepted into military service. He reported that, during service,
he had two operations and a window was made so that he could
perceive light. Right eye blindness due to childhood injury was
diagnosed. VA outpatient treatment records, dated from August 1986
to July 1997, show that the veteran received treatment for right
eye complaints since August 1996.

The Board finds that the March 1993 VA examination report and VA
outpatient treatment reports merely establish that the veteran had
sought treatment for his right eye problems after service. As with
other new evidence, this evidence does not address whether the
right eye increased in severity or began during service. In sum, it
does not tend to support the veteran's claim in a manner different
from the evidence previously of record. Consequently, the newly
received evidence,

- 6 -

including post-service treatment reports, is not so significant
that it must be considered in order to fairly decide the merits of
the claim. In other words, the evidence does not tend to provide
information directly pertinent to the underlying question of
service connection beyond what was known previously. Accordingly,
the Board concludes that the veteran has not submitted new and
material evidence under 38 C.F.R. 3.156(a).

ORDER

The application to reopen a claim of service connection for right
eye aphakia is denied.

MARK F. HALSEY 
Member, Board of Veterans' Appeals

7 -



